Title: From George Washington to Major General Lafayette, 31 December 1777
From: Washington, George
To: Lafayette, Marie-Joseph-Paul-Yves-Roch-Gilbert du Motier, marquis de

 

My Dear Marquis,
Head Quarters [Valley Forge] Decr 31st 1777

Your favour of Yesterday conveyed to me fresh proof of that friendship and attachment which I have happily experienced since the first of our acquaintance, and for which I entertain sentiments of the purest affection. It will ever constitute part of my happiness to know that I stand well in your opinion, because I am satisfied that you can have no views to answer by throwing out false colours, and that you possess a Mind too exalted to condescend to dirty Arts and low intrigues to acquire a reputation. Happy, thrice happy, would it have been for this Army and the cause we are embarked in, if the same generous spirit had pervaded all the Actors in it. But one Gentleman, whose name you have mentioned, had, I am confident, far different views. His ambition and great desire of being puffed off as one of the first Officers of the Age, could only be equalled by the means which he used to obtain them; but finding that I was determined not to go beyond the line of my duty to indulge him in the first, nor, to exceed the strictest rules of propriety, to gratify him in the second, he became my inveterate Enemy; and has, I am persuaded, practised every Art to do me an injury, even at the expense of reprobating a measure, which did not succeed, that he himself advised to. How far he may have accomplished his ends, I know not, and, but for considerations of a public nature, I care not: For it is well known, that neither ambitious, nor lucrative, motives led me to accept my present appointments; in the discharge of which, I have endeavoured to observe one steady and uniform conduct, which I shall invariably pursue, while I have the honour to command, regardless of the Tongue of slander or the powers of detraction.
The fatal tendency of disunion is so obvious, that I have, in earnest terms, exhorted such officers as have expressed their dissatisfaction at General Conway’s promotion, to be cool and dispassionate in their decision upon the matter; and I have hopes that they will not suffer any hasty determination to injure the service. At the same time, it must be acknowledged that Officers’ feelings upon these occasions are not to be restrained, although You may controul their actions.
The other observations contained in your Letter, have too much truth in them, and it is much to be lamented that things are not now as they formerly were; but we must not in so great a contest, expect to meet with nothing but Sun shine. I have no doubt but that every thing happens so for the best; that we shall triumph over all our misfortunes, and shall, in the end, be ultimately happy; when, My Dear Marquis, if you will give me your Company in Virginia, we will laugh at our past

difficulties and the folly of others; where I will endeavour, by every civility in my power, to shew you how much and how sincerely, I am, Your Affectionate and Obedient servant,

G. Washington.

